Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 1 of 10

“ORIGINAL
Bryan Quesenberry é
197 East 100 North, Suite A

Payson, UT 84651
801-473-9951

jbg.esq@gmail.com

 

 

Plaintiff/Relator
Pro Se
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA, ex rel. COMPLAINT FOR VIOLATION OF
BRYAN QUESENBERRY, FEDERAL FALSE CLAIMS ACT
Plaintiff, (Filed in camera and under seal)
(DO NOT PLACE ON PACER)
VS.
JURY TRIAL DEMANDED

CORSO SYSTEMS; NATIONAL STUDENT
LEGAL DEFENSE NETWORK; THE
MANAGEMENT CENTER; and WSC
PARTNERS, LLC,

Case: 1:20-cv-02643 JURY DEMAND
Assigned To : Contreras, Rudolph
Assign. Date : 9/15/2020

Defendants. Description: Pro Se Gen. Civ. (F-DECk)

 

 

Plaintiff-Relator Bryan Quesenberry, acting pro se, on behalf of the United States of
America (the “Government” or the “Federal Government”) and against the above-named
Defendants, alleges based upon personal knowledge, relevant documents, information, and
belief, as follows.

INTRODUCTION

1. This is an action to recover damages and civil penalties on behalf of the United

States of America arising from false and/or fraudulent records, statements, and claims made and

caused to be made by Defendants and/or their agents and employees, in violation of the federal

a

— ta 1 =

i | |

False Claims Act, 31 U.S.C. §§ 3729, et seq. (“the FCA”).
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 2 of 10

De This action seeks to recover millions of federal dollars wrongfully loaned to
Defendants through the Federal Government’s Payroll Protection Program (“PPP”). The PPP
provides a pathway to borrowers for forgiveness of these loans.

3. Pursuant to the PPP, the Federal Government has spent billions of dollars in
stimulus funding, as well as other federal funding, to support and aid legitimate businesses
through the coronavirus pandemic.

4. This action alleges that certain Defendants applied multiple times for PPP funds
and received PPP funds multiple times despite the PPP application and rules prohibiting
applicants from receiving PPP funds more than once.

5. The FCA was enacted during the Civil War, and was substantially amended in
1986, and again in 2009 and 2010. Congress amended the FCA in 1986 to enhance the Federal
Government’s ability to recover losses sustained as a result of fraud against the United States
after finding that fraud in federal programs was pervasive and that the FCA, which Congress
characterized as a primary tool for combating government fraud, was in need of modernization.
The amendments create incentives for individuals to come forward with information about fraud
against the Federal Government without fear of reprisals or inaction, and enable the use of
private legal resources to prosecute fraud claims on the Federal Government’s behalf.

6. The FCA prohibits, inter alia: (1) knowingly presenting, or causing to be
presented, a false or fraudulent claim for payment or approval; and (2) knowingly making or
using, or causing to be made or used, a false or fraudulent record or statement material to a false
or fraudulent claim. 31 U.S.C. §§ 3729(a)(1)(A), (B). Any person who violates the FCA is liable

for a civil penalty of up to $11,000 for each such claim, plus three times the amount of the
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 3 of 10

damages sustained by the Government. 31 U.S.C. § 3729(a)(1)(A) (as adjusted by the Federal
Civil Penalties Inflation Adjustment Act of 1990 [28 U.S.C. § 2461 note; Public Law 104-410]).

7. In 2009, Congress amended the FCA to clarify that a “claim” includes “any
request or demand, whether under a contract or otherwise, for money or property and whether or
not the United States has title to the money or property that (i) is presented to an officer,
employee, or agent of the United States; or (ii) is made to a contractor, grantee, or other
recipient, if the money or property is to be spent or used on the Government’s behalf or to
advance a Government program or interest...” 31 U.S.C. § 3729(b)(2).

8. The FCA allows any person having information about an FCA violation to bring
an action for himself and the Federal Government, and to share in any recovery. The FCA
requires that the complaint be filed under seal for a minimum of 60 days (without service on
Defendants during that time) to allow the Federal Government time to conduct its own
investigation and to determine whether to join the suit.

9. Based on the foregoing laws, qui tam Plaintiff/Relator seeks through this action to
recover all available damages, civil penalties, and other relief for the violations alleged herein in
every jurisdiction to which Defendants’ misconduct has extended.

PARTIES

10. _—_— Plaintiff/Relator Bryan Quesenberry (“Relator”) is a resident of Utah. He brings
this action on behalf of the United States of America, the real party in interest.

11. Defendant Corso Systems (“Corso Systems”) is a District of Columbia entity
doing business in Washington, DC. Corso Systems applied for PPP funds twice, and was
approved for $150,000 - $350,000 on 4/30/2020 and approved for another $150,000 -

$350,0000n 5/3/2020. Upon information and belief, this entity received these funds.
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 4 of 10

12. Defendant National Student Legal Defense Network (“Defense Network”) is a
District of Columbia entity doing business in Washington, DC. Defense Network applied for
PPP funds twice, and was approved for $150,000 - $350,000 on 4/30/2020 and approved for
another $150,000 - $350,000 on 6/30/2020. Upon information and belief, this entity received
these funds.

13. Defendant The Management Center (“Management Center”) is a District of
Columbia entity doing business in Washington, DC. Management Center applied for PPP funds
twice, and was approved for $350,000 - $1 million on 4/10/2020 and approved for another $1 -
$2 million on 6/30/2020. Upon information and belief, this entity received these funds.

14. Defendant WSC Partners, LLC (“WSC Partners”) is a District of Columbia
entity doing business in Washington, DC. Management Center applied for PPP funds twice, and
was approved for $350,000 - $1 million on 6/25/2020 and approved for another $150,000 -
$350,000 on 6/28/2020. Upon information and belief, this entity received these funds.

15. According to the PPP application discussed below, owners of Defendants include
partners or members owning 20% or more equity in the company. Upon information and belief,
and after further discovery in this matter, Relator anticipates he will need to amend this
Complaint to add in such owners or representatives as co-defendants if they were complicit in
the fraudulent misrepresentations listed herein.

JURISDICTION AND VENUE

16. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1331 and 31 U.S.C. § 3732, the latter of which specifically confers jurisdiction on this
Court for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730. Although this issue is no

longer jurisdictional after the 2009 amendments to the FCA, to Realtor’s knowledge there has
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 5 of 10

been no statutorily relevant public disclosure of the “allegations or transactions” in this
Complaint, as those concepts are used in 31 U.S.C. § 3730(e), as amended by Pub. L. No. 111-
148, § 10104()(2), 124 Stat. 119, 901-02.

17. Moreover, whether or not such a disclosure has occurred, Relator would qualify
as an “original source” of the information on which the allegations or transactions in this
Complaint are based. Plaintiff researched and discovered through a records request the pertinent
dates of formation and other related entity information of each Defendant.

18. This Court has personal jurisdiction over Defendants pursuant to 31 U.S.C. §
3732(a) because that section authorizes nationwide service of process and because Defendants
are District of Columbia entities.

19. Venue is proper in the District of Columbia pursuant to 28 U.S.C. § 1391(b)-(c)
and 31 U.S.C. § 3732(a) because Defendants can be found in and/or transacted business in this
district, and because violations of 31 U.S.C. §§ 3729 et seq. alleged herein occurred within this
district. At all times relevant to this Complaint, Defendants regularly conducted substantial
business within this district.

THE PAYCHECK PROTECTION PROGRAM

20. Congress added sections 1102 and 1106 of the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”). Section 1102 contains a new program called the
Paycheck Protection Program (“PPP”) and is party of the U.S. Small Business Administration’s
(“SBA”) 7(a) Loan Program. These two sections are intended to provide economic relief to
small businesses nationwide adversely impacted by the coronavirus pandemic and the COVID-

19 Emergency Declaration issued by President Trump on March 13, 2020.
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 6 of 10

21. Due to the COVID-19 emergency, many small businesses nationwide are
experiencing economic hardship as a direct result of the Federal, State, and local public health
measures that are being taken to minimize the public’s exposure to the coronavirus.

22. The SBA received funding and authority through the CARES Act to modify
existing loan programs and establish the new PPP loan program to assist small businesses
nationwide adversely impacted by the coronavirus pandemic.

23. Section 1102 of the Act temporarily permits SBA to guarantee 100% of 7(a) loans
under the PPP. Section 1106 of the CARES Act provides for forgiveness of up to the full
principal amount of qualifying loans guaranteed under the PPP.

24. |The CARES Act was intended to provide relief to America’s small businesses
expeditiously.

25. |The CARES Act gives lenders delegated authority to process loan applications for
PPP funding. SBA allowed lenders to rely on certifications of the borrowers in order to
determine eligibility of the borrower and use of loan proceeds, and to rely on specified
documents provided by the borrower to determine qualifying loan amount, and eligibility for
loan forgiveness. Lenders are held harmless for borrowers’ failures to comply with PPP rules.

26. Defendants had to submit documentation necessary to establish eligibility such as
payroll processor records, payroll tax filings, form 1099s, income and expenses documentation.

27. In general, Defendants calculated an amount to borrow by aggregating payroll
costs from the previous 12 months for employees whose principal place of residence is the
United States. Annual employee salaries are capped at $100,000. The borrower then calculated

the average monthly payroll cost and multiplied that amount by a factor of 2.5.
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 7 of 10

28. One certification on the Application states, “Current economic uncertainty makes
this loan request necessary to support the ongoing operations of the Applicant.”

29. Each Defendant certified on its PPP application that “[d]uring the period
beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and
will not receive another loan under the Paycheck Protection Program.” (Emphasis added)

30. Defendants also “further certify that the information provided in this application
and the information provided in all supporting documents and forms is true and accurate in all
material respects.”

31. Finally, all Defendants certify that they “understand that knowingly making a
false statement to obtain a guaranteed loan from SBA is punishable under the law, including
under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a fine of up to
$250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not
more than $5,000; and, if submitted to a federally insured institution, under 18 USC 1014 by
imprisonment of not more than thirty years and/or a fine of not more than $1,000,000.”

ALLEGATIONS

32. According to the Small Business Administration (SBA), District of Columbia -
based entities who applied for and received at least $150,000 in PPP funds totaled approximately
2,806.

33. Plaintiff reviewed and analyzed data from the SBA to identify District of
Columbia -based entities who applied more than once for PPP funds. Plaintiff then cross-checked
that data with the District of Columbia Secretary of State’s website to confirm various data
points and information and fully identify entities who unlawfully applied more than once for PPP

funds. The result was the above-named Defendants for this federal District of Columbia.
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 8 of 10

34. | Defendants each certified on their PPP applications that “[d]uring the period
beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and
will not receive another loan under the Paycheck Protection Program.”

35. | Defendants thus made material misrepresentations on their applications for PPP
funds, knowing lenders and the Federal Government would rely on said representations in paying
PPP funds to Defendants.

36. Relator reserves the right to amend this Complaint and expand these allegations
upon review of the actual applications and supporting documentation submitted by Defendants.

False Claims Act
31 U.S.C. § 3729(a)(1)(A)-(B)

37. Relator realleges and incorporates by reference the allegations contained in the
foregoing paragraphs as though fully set forth herein.

38. This is a claim for treble damages and penalties under the False Claims Act, 31
U'S.C. § 3729, et seq., as amended.

39. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the United States Government, or authorized agent
of the United States Government, for payment or approval.

40. By virtue of the acts described above, Defendants knowingly made or used, or
caused to be made or used, false or fraudulent records or statements material to false or
fraudulent claims for payment by the Government.

41. Relator cannot at this time identify all of the false claims for payment that were

caused by Defendants’ conduct. The false claims were presented to third party lending
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 9 of 10

institutions. Relator does not have access to the records of all such false or fraudulent statements
or claims.

42. Lenders, acting on behalf of the Federal Government, were guaranteed 100% of
the PPP loans. Said lenders were unaware of the falsity of the records, statements, and claims
made or caused to be made by Defendants. Said lenders paid the claims that would not be paid
but for Defendants’ illegal conduct.

43. By reason of Defendants’ acts, the United States has been damaged, and continues
to be damaged, in a substantial amount to be determined at trial.

44. _—_ Additionally, the United States is entitled to the maximum penalty of up to
$11,000 for each and every violation arising from Defendants’ unlawful conduct alleged herein.

PRAYER

WHEREFORE, qui tam Plaintiff/Relator prays for judgment against each Defendant as
follows:

1. That this Court enter judgment against each Defendant in an amount equal to three
times the damages the United Sates has sustained because of Defendant’s actions,
plus a civil penalty of not less than $5,500 and not more than $11,000 for each
violation of 31 U.S.C. § 3729;

2. That Relator be awarded the maximum amount allowed pursuant to 31 U.S.C. §
3730(d);

3. That Relator be awarded all costs of this action, including attorney’s fees and
expenses; and

4. That Relator recover such other relief as the Court deems just and proper.
Case 1:20-cv-02643-RC Document1 Filed 09/15/20 Page 10 of 10

DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby demands a

trial by jury.
Dated: 9/10/2020 Respeetfully submitted,

/
/

, 4 /

Bryan Ques berry
Plaintiff/Relator

  

10
